807 So. 2d 198 (2002)
D.C., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-2909.
District Court of Appeal of Florida, Fourth District.
February 20, 2002.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the delinquency disposition order withholding adjudication and placing Appellant on probation. Appellant, as a result of the state's delay in serving him, was not arraigned until forty three (43) days after expiration of the ninety (90) day speedy trial period allotted from the date of his arrest. During that time, he was in the custody of the Department of Juvenile Justice. The state acknowledges that it was error to deny Appellant's motion to dismiss. R.K. v. State, 778 So. 2d 1098 (Fla. 4th DCA 2001); Fla. R. Juv. P. 8.090.
We remand with direction to vacate the order and for discharge Appellant accordingly.
STONE, WARNER, and FARMER, JJ., concur.